PLEDGE AND SECURITY AGREEMENT







THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is made and entered into
effective the 27 day of September, 2007 (the “Effective Date”), by and between
Winning Edge International, Inc., a Delaware Corporation (hereinafter referred
to as “Debtor”), and CSI Business Finance, Inc., a Texas corporation (the
“Creditor”).




FOR AND IN CONSIDERATION of the mutual promises and covenants hereinafter set
forth, and other good and valuable consideration, it is agreed as follows:




1.

Creation of Security Interest.  To secure the due and timely performance of the
payment by Debtor to Creditor of the obligation represented by those certain
promissory notes (collectively, the “Notes”) dated September 7, 2006 and
September 21, 2006 in the principal amount of an aggregate of six hundred fifty
five thousand dollars ($655,000), and all accessions, renewals, extensions, and
modifications hereto, as the obligations under the foregoing notes have been
modified pursuant to that certain Amendment, Termination Agreement and Mutual
Release by and between Debtor, Creditor and others dated of even date herewith
(the “Amendment Agreement”), Debtor hereby pledges, hypothecates, assigns,
transfers, sets over, and grants a security interest in and to one million
dollars ($1,000,000) of Betbrokers, PLC stock, with such shares hereinafter
called the “Collateral”, which Collateral is to be represented by a certificate
issued in the name of Debtor (the “Certificate”).  The Collateral shall be
disposed of in accordance with the terms hereof.  For purposes of this
Agreement, the value of Betbrokers’ stock delivered will be based on the five
day closing average stock price for Betbrokers’ stock as quoted on the London
Stock Exchange Alternative Investment Market System commonly known as “AIMS” on
the five days trading prior to the date of this Agreement but in no event will
such value per share be less than 5 pence per share.  All Collateral is
restricted from being sold for a period of one year under agreements with
Betbroker, PLC unless sold in a private transaction and not on the AIMS.
 Creditor will receive such Collateral subject to such one year restriction
period.




Unless otherwise defined, words used herein shall have the meanings given them
in the Delaware Uniform Commercial Code as now adopted and as hereinafter
amended from time to time.




2.

Delivery of Collateral.  Within ten business days of the Effective Date, Debtor
shall deliver the Certificate to Creditor, together with a blank stock power,
endorsed by a duly authorized representative of Creditor.  So long as any of the
Notes remain outstanding, Debtor, will, unless Creditor shall otherwise consent
in writing, (a) at its expense, promptly deliver to Creditor such additional
stock powers and other documents, satisfactory in form and substance to the
Creditor, with respect to the Collateral as Creditor may reasonably request to
preserve and protect, and to enable the agent to enforce, Creditor’s rights and
remedies hereunder; (b) not sell, assign, exchange, or otherwise transfer any of
its rights in any of the Collateral; (c) not create or suffer to exist any lien,
security interest, or other charge or encumbrance against the Collateral, except
for the pledge hereunder; (d) not make or consent to any amendment or other
modification or waiver with respect to any of the Collateral or enter into any
agreement or permit to exist any restriction with respect to any of the
Collateral other than pursuant hereto; and (e) not take or fail to take any
action which would in any manner impair the value or enforceability of
Creditor's security interest in any of the Collateral.  Debtor agrees that it
will not transfer any interest in the Collateral without written permission of
Creditor.




3.

Power to Vote Shares.

During the term of this Agreement and so long as Debtor is not in default in the
performance of any of their terms of this Agreement or the Note, Debtor shall
have the sole right to vote the shares of Betbrokers, PLC on all corporate
questions and actions.




4.

Ownership of Collateral.  Debtor owns all the Collateral free and clear of all
liens, claims and encumbrances other than as created pursuant hereto, and no
other person has or claims any interest in the Collateral.  Debtor will defend
any proceeding which may affect the title to or Creditor's security interest in
any Collateral, and will indemnify Creditor for all costs and expenses of
Creditor's defense.




5.

Adjustments.

In the event that, during the term of this Agreement, any share dividend,
reclassification, readjustment, or other change is declared or made in the
capital structure of Betbrokers, PLC, all new, substitute, and additional
shares, or other securities, issued by reason of any such change shall be
delivered to Creditor to be held under the terms of this Agreement in the same
manner as the shares of stock originally pledged hereunder.




6.

Charges, Liens, and Encumbrances on Collateral.  Debtor will pay, when due, all
future charges, liens, obligations, or encumbrances on, and all taxes and
assessments hereafter imposed on or affecting the Collateral.




7.

Delivery of Collateral.  Simultaneously with the execution of this Agreement,
Debtor shall deliver such instructions to Betbrokers, PLC’s transfer agent
stating that the shares may be transferred to the name of Creditor and sold to
repay the obligations represented by the Notes without any further instructions
from Debtor.




8.

Application of Payments.  Unless applicable law provides otherwise, all payments
received by Creditor under the Notes shall be applied by Creditor first in
payment of interest payable on the Notes, next to the principal of the Notes,
and last to any other sums secured by this Agreement or in such other order as
Creditor shall specify.




9.

Collateral Generally and Sale of Collateral Prior to Default.  Whether or not a
default has occurred under the Notes or hereunder, during the first 120 days
from the Effective Date, Creditor may sell the Collateral in a private
transaction with a buyer that agrees to hold the Collateral for the balance of
the one year restricted period without selling in a market transaction and
provided Creditor does not sell the Collateral at a price of less than fifty
percent (50%) of the closing market price of the Collateral as reported on the
AIMS on the trading day immediately prior to day upon which Creditor sells the
Collateral and provided further that Creditor applies the proceeds thereof
toward payment of the Notes.




10.

Procedure on Default.  In the event of default, at Creditor's option, without
demand or notice, all or any part of the principal of the Note shall immediately
become due and payable.  Creditor may sell the Collateral upon such terms as
Creditor deems reasonable, with the proceeds of such sale or sales applied in
accordance herewith.  From the proceeds of any such sale Creditor shall deduct
all expenses, including reasonable attorneys' fees.  The balance shall be
applied to the amount due, any surplus shall be paid to Debtor, and in case of
deficiency, Debtor shall pay same with interest at the rate of 10% per annum.
 In addition, Creditor shall have such other rights as are granted pursuant to
the applicable Uniform Commercial Code.




11.

Events of Default.  Upon the occurrence or during the continuance of any one or
more of the events hereinafter enumerated, Creditor may forthwith or at any time
thereafter during the continuance of any such event, by notice in writing to
Debtor, declare the unpaid balance of the principal and interest on the Note to
be immediately due and payable, and the principal and interest shall become and
shall be immediately due and payable without presentation, demand, protest,
notice of protest, or other notice of dishonor, all of which are hereby
expressly waived by Debtor, such events being as follows:




(a)

If any vendor shall file a lien, security interest, or any charge or encumbrance
of any kind against the Collateral and Debtor does not cure the lien, security
interest, charge or encumbrance within 30 days from notice of such lien,
security interest, charge or encumbrance;




(b)

Default in the payment of the principal of the Note or any portion thereof when
the same shall become due and payable, whether at maturity as herein expressed,
by acceleration, or otherwise, unless cured within thirty days after such
payment of principal is due;




(c)

Debtor shall file a voluntary petition in bankruptcy or a voluntary petition
seeking reorganization, or shall file an answer admitting the jurisdiction of
the court and any material allegations of an involuntary petition filed pursuant
to any act of Congress relating to bankruptcy or to any act purporting to be
amendatory thereof, or shall be adjudicated bankrupt, or shall make an
assignment for the benefit of creditors, or shall apply for or consent to the
appointment of any receiver or trustee for Debtor, or of all or any substantial
portion of its property, or Debtor shall make an assignment to an agent
authorized to liquidate any substantial part of its assets; or




(d)

An order shall be entered pursuant to any act of Congress relating to bankruptcy
or to any act purporting to be amendatory thereof approving an involuntary
petition seeking reorganization of Debtor, or an order of any court shall be
entered appointing any receiver or trustee of or for Debtor, or any receiver or
trustee of all or any substantial portion of the property of Debtor, or a writ
or warrant of attachment or any similar process shall be issued by any court
against all or any substantial portion of the property of Debtor, and such order
approving a petition seeking reorganization or appointing a receiver or trustee
is not vacated or stayed, or such writ, warrant of attachment, or similar
process is not released or bonded within 60 days after its entry or levy.




12.

Remedy Cumulative.  All remedies provided in this Agreement are distinct and
cumulative to any other right or remedy under this Agreement or afforded by law
or equity, and may be exercised concurrently, independently, or successively.




13.

Financing Statement.  Debtor agrees that this Agreement shall also constitute a
financing statement under the Delaware Uniform Commercial Code.




14.

Notices.    Any notices or other communications required or permitted hereunder
shall be sufficiently given if personally delivered or if sent by facsimile
transmission or other electronic communication, confirmed by registered or
certified mail, postage prepaid, or if sent by certified mail, postage prepaid,
or overnight courier addressed as follows:




If to Creditor, to:

CSI Business Finance, Inc.

Attn.:  Timothy J. Connolly, CEO

109 North Post Oak Lane, Suite 422

Houston, Texas 77024




If to Debtor, to:

Winning Edge International, Inc.

Attn:  Wayne Allyn Root

5092 S. Jones Blvd, Suite 100

Las Vegas, NV 89118




15.

Waiver.  No failure to exercise and no delay in exercising, any right, power or
privilege hereunder shall operate as a waiver thereof.  Any single or partial
exercise of any right, power or privilege hereunder shall not preclude any other
or further exercise thereof, or the exercise of any other right, power or
privilege.  No waiver of any provision of this Agreement or of any right, or
remedy, whether or not similar, nor shall any waiver constitute a continuing
waiver.  No waiver shall be binding unless evidenced by a writing which contains
an express reference to this Agreement and which is signed by the party against
whom enforcement of the waiver is sought.




16.

Modification.  This Agreement may not be supplemented, varied, or rescinded,
except by a writing which contains an express reference to this Agreement and
which is signed by the party against whom enforcement of the supplement,
variance, or rescission is asserted.




17.

Successors and Assigns.  This Agreement shall bind and shall inure to the
benefit of the respective successors, assigns, heirs, beneficiaries, and
personal representatives of the parties hereto.




18.

Additional Assurances and Documentation.  Debtor agrees to provide Creditor such
further representations, assurances, and documents as may, from time to time, be
required by Creditor to document and evidence the security interest in the
Collateral created hereby.




19.

Headings.  The headings or captions of the paragraphs, sections, or articles
herein are inserted for the convenience only and shall not be deemed to
constitute a part of this Agreement for any purpose, and in particular shall not
be construed to limit, define, or explain the subject matter or modify the
meaning of any part or all of this Agreement.




20.

Survival of Warranties and Representations.  The representations, warranties,
covenants, agreements, indemnities, and undertakings of the parties in this
Agreement shall not expire with, or be terminated or extinguished by, the
execution and delivery of this Agreement or any document or instrument
contemplated hereby, notwithstanding any investigations of the facts
constituting the basis of the representations and warranties of another party by
any party hereto or anyone on behalf of any party hereto.  Consummation of the
transactions contemplated hereby shall not be deemed or construed as a waiver of
any right or remedy that any party hereto may have or covenant, notwithstanding
any fact or facts that such party knew or should have known at such time.




21.

Severability.  In the event of this Agreement or the application of any such
provision to any person or circumstance shall conflict with any jurisdiction,
then such conflict shall not affect any other provision of this Agreement which
can be given effect without the conflicting provision and the remainder of this
Agreement or the application of such provisions to persons or circumstances
other than those as to which such provisions are held invalid or unenforceable,
shall not be affected thereby.  The invalidity or unenforceability of this
Agreement or any provisions thereof in any jurisdiction shall not affect the
validity or enforceability of this Agreement or of such provision in any other
jurisdiction.  To this end, the provisions of this Agreement are declared to be
severable.  In the event that any law limiting the amount of interest or other
charges permitted to be collected from the undersigned is interpreted so that
any charge provided for in this Agreement, whether considered separately  or
together with other charges that are considered a party of this Agreement,
 violates such law, and the Debtor declared by a court having jurisdiction in
the premises to be entitled to the benefit of such law, such charge is hereby
reduced to the extent necessary to eliminate such violation.  The amounts, if
any, previously paid to the Creditor in excess of the amounts payable to the
Creditor computed on the basis of such charges as reduced shall be applied by
Creditor to reduce the principal of the indebtedness secured by this Agreement.




22.

Modification.  This Agreement may not be supplemented, varied, or rescinded
except by a writing which contains an express reference to this Agreement and
which is signed by the party against whom enforcement of the supplement,
variance, or rescission is asserted.




23.

Binding Effect.  All of the covenants and obligations contained herein shall be
binding upon and shall inure to the benefit of the respective parties, their
successors and assigns.




24.

Governing Law; Venue; Service of Process.  The interpretation and construction
of this Agreement, and all matters relating hereto, shall be governed by the
laws of the State of Delaware without giving effect to the principles of
conflicts of laws thereof.  Each of the parties hereto consents to the
jurisdiction of the federal and state courts of the State of Texas in any such
action or proceeding and waives any objection to venue laid therein.  




25.

Enforcement Costs.  If any legal action or other pro­ceeding is brought for the
enforcement of this Agreement, or because of an alleged dispute, breach, default
or misrepresenta­tion in connection with any provisions of this Agreement, the
successful or prevailing party or parties shall be entitled to recover
reasonable attorneys’ fees, court costs and all expenses even if not taxable as
court costs (including, without limita­tion, all such fees, costs and expenses
incident to appeals), incurred in that action or proceeding, in addition to any
other relief to which such party or parties may be entitled.




26.

Remedies Cumulative.  No remedy herein conferred upon any party is intended to
be exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or here­after existing at law, in equity, by statute, or otherwise.  No single
or partial exercise by any party of any right, power or remedy hereunder shall
preclude any other or further exercise thereof.




27.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
the same instrument.

28.

No Penalties.  No provision of this Agreement is to be interpreted as a penalty
upon any party to this Agreement.

29

JURY TRIAL.  EACH OF THE DEBTOR AND THE CREDITOR HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES THE RIGHT WHICH IT MAY HAVE TO A TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED HEREON, OR ARISING OUT OF, UNDER
OR IN ANY WAY CONNECTED WITH THE DEALINGS BETWEEN DEBTOR AND CREDITOR, THIS
PLEDGE AND SECURITY AGREEMENT OR ANY DOCUMENT EXECUTED IN CONNECTION HEREWITH,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTIONS OF ANY PARTY HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE.  

30

Certificate.  In the event that the Certificate is not delivered to the Creditor
within ten (10) business days of the Effective Date, this Agreement shall be
void and of no further force or effect, as if this Agreement had not been
executed by any of the parties hereto.  








-1-

GWM\003473\00001\198253.3







(Remainder of Page Intentionally Left Blank)




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




DEBTOR:

Winning Edge International, Inc.

By:_/s/___________________________

     Wayne Allyn Root, CEO

   




CREDITOR:

CSI Business Finance, Inc.

By:_/s/__________________________

     Timothy J. Connolly, CEO

















-2-

GWM\003473\00001\198253.3


